Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/917,522 filed 06/30/2020. Claims 1-20 and pending and have been examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 recite the limitation "a query input", “the input”, and “the query input” in the claims. It is unclear these limitations refer to the same or different feature.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(1) as being anticipated by Whitnah et al. (US Pub. 2016/0203237 A1, hereinafter “Whitnah”).
Claim 1: Whitnah discloses A system (“Whitnah”, Fig. 10, [0113], computer system 1000), comprising: 
a processor (“Whitnah”, Fig. 10, [0113], processor 1002); and 
a memory communicatively coupled to the processor and storing instructions that, when executed by the processor (“Whitnah”, Fig. 10, [0113], memory 1004), perform operations, comprising: 
detecting a query input in a user interface provided on a display of a computing device; processing the input to identify a term (“Whitnah”, Fig. 3, [0055], [0056], user provides structured query in query field 350); 
(“Whitnah”, Fig. 2, [0107], determine the search results are below a threshold number corresponding to the first structured query): 
identifying a first relationship between the term and a plurality of data items stored in the data source (“Whitnah”, Fig. 2, [0039], [0107], identify a relationship between the first structured query and nodes 202 & 204/edges 206); 
analyzing the plurality of data items to determine a second relationship between respective ones of the plurality of data items and a plurality of second content items (“Whitnah”, Fig. 2, [0039], [0107], analyze nodes 202-204/edges 206 to determine second structured query); and 
providing, on the display of the computing device, a response to the query input, the response to the query input including at least a subset of the plurality of second content items (“Whitnah”, Fig. 2, [0107], generate more search results in response to second structured query, these second structured queries may be variant of the first structured query).Claim 2: Whitnah discloses the system of claim 1, further comprising instructions for analyzing the plurality of second content items to determine a relevance score for each of the plurality of second content items (“Whitnah”, Fig. 2, [0078], [0105]).Claim 3: Whitnah discloses the system of claim 1, wherein the subset of the plurality of second content items is ordered based, at least in part, on a particular property (“Whitnah”, Fig. 2, [0034]-[0036], multiple nodes 202 and 204).Claim 4: Whitnah discloses the system of claim 3, wherein the particular property is associated with a time period (“Whitnah”, Fig. 2, [0107], e.g., filtering search results using different timeframe).Claim 5: Whitnah discloses the system of claim 1, wherein the particular property is associated with a number of times a particular content item in the plurality of second content items is accessed (“Whitnah”, Fig. 2, [0039], [0040]).Claim 6: Whitnah discloses the system of claim 1, wherein at least one of the plurality of data items is a content item (“Whitnah”, Fig. 2, [0034], [0035], e.g., nodes 202, 204).Claim 7: Whitnah discloses the system of claim 1, wherein at least one of the plurality of data items is an entity (“Whitnah”, Fig. 2, [0034], [0035]).Claim 8: Whitnah discloses the system of claim 1, wherein the term is a name of an individual within a group (“Whitnah”, Fig. 2, [0035], e.g., node 202).Claim 9: Whitnah discloses the system of claim 8, wherein the first relationship is (“Whitnah”, Fig. 2, [0034], [0035]).Claim 10: Whitnah discloses the system of claim 1, further comprising instructions for providing, on the user interface, an option that enables the identification of the first relationship when it is determined the number of first content items to be returned is below the threshold (“Whitnah”, Fig. 2, [0107]).
Claim 11: claim 11 is directed a method for implementing the method steps of claim 1. Therefore, claim 11 is rejected under similar rationale.
Claim 12: Whitnah discloses the method of claim 11, further comprising identifying a third data item in the data source based, at least in part, on a third relationship between a second data item and the third data item (“Whitnah”, Fig. 2, [0035]-[0036]).Claim 13: Whitnah discloses the method of claim 12, further comprising analyzing the second data item and the third data item to determine a relevance score of the second data item and the third data item with respect to the term (“Whitnah”, Fig. 2, [0078], [0105]).Claim 14: Whitnah discloses the method of claim 13, further comprising providing, on the display of the computing device, the third data item in addition to the second data item (“Whitnah”, Fig. 3, [0051], display search results; Fig. 7A, [0092]).Claim 15: Whitnah discloses the method of claim 14, further comprising arranging the second data item and the third data item based, at least in part, on the relevance score of the second data item and the third data item (“Whitnah”, Fig. 2, [0078], [0105]).Claim 16: Whitnah discloses the method of claim 14, further comprising arranging the second data item and the third data item based, at least in part, on a first property associated with the second data item and a second property associated with the third data item (“Whitnah”, Fig. 2, [0035]-[0036]).Claim 17: Whitnah discloses the method of claim 11, wherein the first data item is a content item (“Whitnah”, Fig. 2, [0035]-[0036]).Claim 18: Whitnah discloses the method of claim 11, wherein the first relationship corresponds to at least one of: receiving the first data item; editing a content item associated with the first data item; collaborating on a content item associated with the first data item; or providing comments about a content item associated with the first data item (“Whitnah”, Fig. 2, [0042], [0094], [0095]).
Claim 19: claim 19 is directed a method for implementing the method steps of claim 1. Therefore, claim 19 is rejected under similar rationale.
Claim 20: Whitnah discloses the method of claim 19, further comprising identifying a (“Whitnah”, Fig. 2, [0035]-[0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0108271 (DaBoll-Lavoie) —Document retrieval by expanded search query base on relationships between terms.
US 2013/0268532 (Doshi) — discloses the invention allow retrieval search results including related concepts.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143